DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20120292746 A1; Lee) in view of Tsao et al. (US 20190164920 A1; Tsao), Yang et al. (20150061120 A1; Yang), and further in view of Tsao et al. (US 20160148891 A1; TsaoB).
Regarding claim 43, Lee discloses a semiconductor chip stack (Fig. 16) including a first semiconductor chip (Fig. 16, 100 layers described in figures 1A-8) and a second semiconductor chip  (Fig. 16, 300 layers described in figures 1A-8)stacked on the first semiconductor chip: the first semiconductor chip comprises: a first semiconductor substrate (Fig. 8, 10; ¶130)  having an active surface (Fig. 8, top 11; ¶130) and a non-active surface (Fig. 8, bottom 12; ¶130) opposite to the active surface;
 a first semiconductor device layer (Fig. 8, 51; ¶130) formed on the active surface and including a circuit pattern (Fig. 1A, 43; ¶92); a first rear surface (Fig. 8, 12; ¶130) insulating layer (Fig. 8, 59; ¶109) formed on the non-active surface of the first semiconductor substrate; a plurality (Fig. 16) of first rear surface pads (Fig. 8, 69; ¶109) formed at a same level as the first rear surface insulating layer (Fig. 8,  59; ¶109); a first front surface insulating layer (Fig. 8, 58; ¶108) formed on the first semiconductor device layer (Fig. 8, 51; ¶130) and spaced apart from the first semiconductor substrate with the first semiconductor device layer interposed therebetween;  a plurality (Fig. 16) of first front surface pads (Fig. 8, 67; ¶108) formed at a same level as the first front surface insulating layer; a plurality (Fig. 16) of first through electrodes (Fig. 8/16, 20/20a; ¶109) configured to pass through the first semiconductor substrate and the first semiconductor device layer and to be electrically connected to the plurality of first rear surface pads, respectively, and the plurality of first front surface pads, respectively; a first polymer layer  (Fig. 16, 310; ¶215)  formed on the first front surface insulating layer; 
but is silent on a plurality of first under bump metallurgy (UBM) patterns buried in the first polymer layer; and a plurality of first buried solders formed on the plurality of first UBM patterns, respectively, and buried in the first polymer layer; and wherein a horizontal cross-sectional area of the first polymer layer increases as a distance from the first semiconductor device layer decreases wherein each of the plurality of first buried solders comprise a first portion having vertical side walls, and a second portion having inclined side walls, wherein the second portion is arranged under the first portions, a width of the first portion is constant and a width of the second portion increases as a distance from the first portion increases, and wherein the first portion and the second portion of each of the plurality of first buried solders include a same material.  
Epoxy Mold Compounds (EMC) are formulations of thermosetting solid epoxy polymers, additives, and silica-based fillers.
Tsao discloses a chip stack where a connector comprises solder bumps (Fig. 14, 30'; ¶57) on under bump metallurgy patterns (Fig. 14, 40'; ¶27) buried in a polymer; (Fig. 14, 95; ¶58). 
In order for the lower surface of the second polymer layer to have the claimed position the chips need a change is orientation. 
Yang discloses a chip stack (Fig. 1, 10; ¶24) where the chips are flipped so that the active layer (Fig. 1, 10; ¶24) is located on the bottom side of the chip. 
 TsaoB discloses a package having a flip-chip (Fig. 1, 102; ¶23-25) bonded to a lower structure (Fig. 1, 101; ¶30), where connectors comprise an UBM (Fig. 7A, 1021; ¶33) connected to bump connectors (Fig. 7A, 103; ¶33) wherein each of the plurality of solders (Fig. 7A,103; ¶33) comprises a wherein each of the plurality of first buried solders (Fig. 7A, 103; ¶33) comprise a first portion  (Fig. 7A, 1031; ¶33) having vertical side walls, and a second portion having inclined side walls  (Fig. 7A, 1032; ¶33), wherein the second portion is arranged under the first portions, a width of the first portion is constant and a width of the second portion increases as a distance from the first portion increases,  and wherein  the first portion and the second portion of each of the plurality of first solders include a same material.  Also, It is reasonable to conclude that polymer of Lee filling (molding) the gap between chips would follow the shape dimensions of the solder discloses in TsaoB win combined with Lee.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add UBM patterns for increasing contact reliability; to change the chip orientation for making shorter connection paths between the chip and package substrate; to change the shape of the solder bump as an obvious matter of design choice since the configuration of the solder bump would not change the operation of the connection features. Also, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A
Regarding claim 44, Lee in view of Tsao, Yang, and TsaoB discloses the semiconductor chip stack of claim 43, wherein the first polymer layer (Fig. 14, 95; ¶58 Tsao) does not include an epoxy molding compound (EMC).  
Before the effective filing date of the invention It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polymer known in the art to be used as molding or encapsulation for the purpose of bonding and protecting chips. Also, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
 Regarding claim 45, Lee in view of Tsao, Yang, and TsaoB the semiconductor chip stack of claim 43, wherein each of the plurality of first UBM patterns  (Fig. 14, 40'; ¶40/57 Tsao) are columnar.  
Tsao discloses that excess UBM material is removed from the overlapping the dielectric material, which would cause the UBM to have more of a columnar shape. 
The term columnar broadly means something extending vertically, such as a stack of layers. Columns have different shapes and dimensions. A UBM layer comprises a stack of layers extending vertically which is therefore columnar.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to alter the shape of solder and UBM layers to fit and align with contact structures and provide the best connection configuration. Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed container was significant. 
Regarding claim 46, Lee in view of Tsao, Yang, and TsaoB the semiconductor chip stack of claim 43, wherein the plurality of first buried solders (Fig. 14, 30'; ¶57 Tsao)comprise a plurality of first columnar portions, respectively.  
The term columnar broadly means something extending vertically, such as a stack of layers. Columns have different shapes and dimensions. The solder layer extends vertically which is therefore columnar.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to alter the shape of solder and UBM layers to fit and align with contact structures and provide the best connection configuration. Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed container was significant. 
Regarding claim 47, Lee in view of Tsao, Yang, and TsaoB the semiconductor chip stack of claim 46, wherein the plurality of first buried solders (Fig. 14, 30'; ¶57 Tsao) further comprise a plurality of truncated cone-shaped portions (in an opening; Tsao), respectively, and wherein the plurality of truncated cone-shaped portions are arranged under the plurality of first columnar portions, respectively.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to alter the shape of solder and UBM layers to fit and align with contact structures and provide the best connection configuration. Also, such a modification would have involved a mere change in the shape of the component. A change in shape (configuration) is generally recognized as being within the level of ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed container was significant. 
Allowable Subject Matter
Claims 1, 3-7,9, 10, 38-42, and 48-49 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art (Lee et al. US 20120292746 A1,Tsao et al. US 20190164920 A1, Tsao et al. US 20160148891 A1; Yang et al. US 20150061120 A1,Shieh et al. US 8288871 B1) discloses the claimed limitations except for those listed below. The art is silent on a plurality of second buried solders having the configuration as claimed in combination with the rest of the limitations.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a plurality of second buried solders formed on the plurality of second UBM patterns, respectively, and buried in the second polymer layer, wherein the second semiconductor chip is on the first semiconductor chip; wherein a lower surface of the plurality of second buried solders is coplanar with a lower surface of the second polymer layer,… and wherein each of the plurality of second buried solders comprises a first portion having a horizontal cross-sectional area that is constant and a second portion having a horizontal cross-sectional area that changes”, as recited in Claim 1, with the remaining features.
Regarding claim 38, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " second buried solders formed on the plurality of second UBM patterns, respectively, and buried in the second polymer layer, and wherein a lower surface of the plurality of second buried solders is coplanar with a lower surface of the second polymer layer, the lower surface of the second polymer layer is in contact with the first rear surface insulating layer,…wherein each of the plurality of second buried solders comprises a first portion having a horizontal cross-sectional area that is constant and a second portion having a horizontal cross-sectional area that changes… wherein the horizontal cross-sectional area of the second portion of each of the plurality of second buried solders increases as a distance from the contact surface with the first rear surface pad decreases, and the horizontal cross-sectional area of each of the plurality of second buried solders is less than a horizontal cross-sectional area of the first rear surface pad”, as recited in Claim 38, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899